                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

COLVISTEC AG, a German
corporation

            Plaintiff,

v.                                             Case No: 2:18-cv-783-FtM-38CM

EQUITECH INT’L CORP and MIP
TECHNOLOGY CORPORATION,

            Defendants.


                                     ORDER

      This matter comes before the Court upon review of the Agreed Motion to Waive

In Person Case Management Report Meeting Requirement & to Extend Time to Hold

the Meeting filed on December 28, 2018. Doc. 19. Plaintiff requests permission to

hold the Case Management Conference (“CMC”) telephonically and extend the

deadline for the CMC to January 31, 2019.      Id. at 1.   Plaintiff represents that

Defendant Equitech International Corporation (“Equitech”) agrees to the requested

relief. See id. The Court notes that no attorney has filed a Notice of Appearance

for Equitech, and Defendant MIP Technology Corporation (“MIP”) has not appeared.

See generally Docket.

      On December 21, 2018, the Court entered an Order denying without prejudice

Plaintiff’s Motion to Strike Answer related to Equitech’s Answer (Doc. 11) filed pro

se through its Chairman. Doc. 15; see Doc. 14. In the Order, the Court directed

Equitech to retain counsel and have counsel file a Notice of Appearance on or before
January 21, 2019.     Doc. 15 at 2.    Unless and until Equitech retains counsel,

Equitech may not be heard in this case and may not participate in a CMC. See M.D.

Fla. R. 2.03(e).   Thus, as the Court finds good cause to delay the issuance of a

scheduling order, the Court will extend the CMC deadline to January 31, 2019, to

allow Equitech to first retain counsel, but will deny without prejudice the request to

hold the CMC telephonically. See Fed. R. Civ. P. 16(b)(4). The parties may re-file

that request after an attorney files a Notice of Appearance for Equitech. As the

Preliminary Pretrial Conference is scheduled for February 6, 2019 (see Doc. 13), the

parties shall file their Case Management Report on or before February 4, 2019.

       Finally, Plaintiff served MIP on December 4, 2018, and MIP has not appeared

or answered to date. See Doc. 16. Because more than 21 days have passed since

MIP was served and Plaintiff has not moved for a Clerk’s Default against MIP, the

Court will direct Plaintiff to show cause why it has not filed a motion for entry of a

Clerk’s Default against MIP. See Fed. R. Civ. P. 12(a)(1)(A)(i); M.D. Fla. R. 1.07(b)

(“When service of process has been effected but no appearance or response is made

within the time and manner provided by Rule 12, Fed. R. Civ. P., the party effecting

service shall promptly apply to the Clerk for entry of default pursuant to Rule

55(a)[.]”)




                                         -2-
      ACCORDINGLY, it is

      ORDERED:

      1.    The Agreed Motion to Waive In Person Case Management Report

Meeting Requirement & to Extend Time to Hold the Meeting (Doc. 19) is GRANTED

in part and DENIED in part.

      2.    The parties shall have up to and including January 31, 2019 to hold their

Case Management Conference and up to and including February 4, 2019 to file their

Case Management Report.       Plaintiff’s request to hold the Case Management

Conference telephonically is DENIED without prejudice.

      3.    Plaintiff shall have up to and including January 11, 2019 to SHOW

CAUSE why it has not moved for entry of a Clerk’s Default against Defendant MIP

Technology Corporation.

      DONE and ORDERED in Fort Myers, Florida on this 3rd day of January, 2019.




Copies:
Counsel of record
Pro se parties




                                       -3-
